                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON



DAVIDA SANCHEZ, et al.,                               Case No. 3:17-cv-1669-SI

               Plaintiffs,                            OPINION AND ORDER

       v.

STATE OF WASHINGTON, et al.,

               Defendants.


Michael H. Simon, District Judge.

       Plaintiffs are a mother (Davida Sanchez), her two adult children, and her one minor child,

bringing pro se claims against the State of Washington, several Washington state court judges

and officials, several attorneys practicing in Washington, and a Washington family advocacy

entity and its employees. In Plaintiffs’ Amended Complaint, it appears that they are alleging

three claims: (1) one claim under Title II of the Americans with Disabilities Act (“ADA”); (2)

one claim under Title III of the ADA; and (3) one claim under the Rehabilitation Act.1 Plaintiffs

do not specifically identify what claims are brought against which defendants. Plaintiffs allege


       1
          Plaintiffs also mention the Fourth and Fifth Amendments and other statutes in the
Complaint, but it does not appear that Plaintiffs intend to bring causes of action relating to these
statutes or constitutional provisions.

PAGE 1 – OPINION AND ORDER
both that they are “regarded as” being disabled and that they are actually disabled under the

ADA. The crux of Plaintiffs’ allegations is that Defendants discriminated against Plaintiffs and

failed to accommodate Plaintiffs’ disabilities and provide Plaintiffs with appropriate access to the

courts and family law system while Ms. Sanchez adjudicated her marriage dissolution and child

custody issues.

       Before the Court are motions for judgment on the pleadings brought by Defendants

Tierra A. Busby, Michael H. Evans, Mary Fairhurst, Stephen M. Warning (“Judicial Officer

Defendants”), and State of Washington (ECF 94), Defendants Cowlitz Family Advocacy,

Christina Day-Connelly, and Tanaja Gravina (“Cowlitz Defendants”) (ECF 96), and Defendant

Alex Styve (ECF 101).2 The Court shall collectively refer to the moving defendants as

“Defendants.” For the following reasons, Defendants’ motions are granted, and the Court also

sua sponte dismisses all claims against the defendants who have not filed motions. See, e.g.,

Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987) (noting that a court may sua

sponte dismiss claims under Federal Rule of Civil Procedure 12(b)(6), even shortly before trial);

Silverton v. Dep’t of Treasury, 644 F.2d 1341, 1345 (9th Cir. 1981) (noting that a trial court

“may properly on its own motion dismiss an action as to defendants who have not moved to

dismiss where such defendants are in a position similar to that of moving defendants or where

claims against such defendants are integrally related”).

                                          STANDARDS

A. Judgment on the Pleadings under Rule 12(c) of the Federal Rules of Civil Procedure

        “Analysis under Rule 12(c) is ‘substantially identical’ to analysis under Rule 12(b)(6)

because, under both rules, a court must determine whether the facts alleged in the complaint,

       2
          Defendants Timothy South, Amy Wade, and Jan Caliman, all proceeding pro se, have
not filed any motions at this time.

PAGE 2 – OPINION AND ORDER
taken as true, entitle the plaintiff to a legal remedy.” Pit River Tribe v. Bureau of Land

Mgmt., 793 F.3d 1147, 1155 (9th Cir. 2015) (quoting Chavez v. United States, 683 F.3d 1102,

1108 (9th Cir. 2012)). Dismissal for failure to state a claim under Rule 12(b)(6) “is proper if

there is a ‘lack of a cognizable legal theory or the absence of sufficient facts alleged under a

cognizable legal theory.’” Conservation Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011)

(quoting Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1988)). In addition, “to

survive a motion to dismiss, a complaint must contain sufficient factual matter to state a facially

plausible claim to relief.” Shroyer v. New Cingular Wireless Services, Inc., 622 F.3d 1035, 1041

(9th Cir. 2010) (citing Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)); see also Cafasso, United

States ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (noting

that the Iqbal standard applies to review of Rule 12(c) motions).

B. Personal Jurisdiction

        The plaintiff bears the burden of demonstrating that the court’s exercise of jurisdiction is

proper. See Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (citing

Scher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). When the court’s determination is based

on written materials rather than an evidentiary hearing, “the plaintiff need only make a prima

facie showing of jurisdictional facts.” Id. (quotation marks and citation omitted). In resolving the

motion on written materials, the court must “only inquire into whether the plaintiff’s pleadings

and affidavits make a prima facie showing of personal jurisdiction.” Id. (quotation marks

omitted) (quoting Caruth v. Int’l Psychoanalytical Ass’n, 59 F.3d 126, 128 (9th Cir. 1995)). A

plaintiff cannot solely rest on the bare allegations of its complaint, but uncontroverted allegations

in the complaint must be taken as true. Id. Conflicts between the parties over statements

contained in affidavits must be resolved in the plaintiff’s favor. Id. (citing Am. Tel. & Tel. Co. v.



PAGE 3 – OPINION AND ORDER
Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996) and Bancroft & Masters, Inc. v.

Augusta Nat’l Inc., 223 F.3d 1082, 1087 (9th Cir. 2000)).

C. Subject Matter Jurisdiction

       Federal courts are courts of limited jurisdiction. Gunn v. Minton, 568 U.S. 251, 256

(2013) (quotation marks omitted). As such, a court is to presume “that a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations

omitted); see also Robinson v. United States, 586 F.3d 683, 685 (9th Cir. 2009); Safe Air for

Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). A motion to dismiss for lack of

“subject-matter jurisdiction, because it involves a court’s power to hear a case, can never be

forfeited or waived.” United States v. Cotton, 535 U.S. 625, 630 (2002). An objection that a

particular court lacks subject matter jurisdiction may be raised by any party, or by the court on its

own initiative, at any time. Arbaugh v. Y&H Corp., 546 U.S. 500, 506 (2006); Fed. R. Civ.

P. 12(b)(1). The Court must dismiss any case over which it lacks subject matter jurisdiction. Fed.

R. Civ. P. 12(h)(3); see also Pistor v. Garcia, 791 F.3d 1104, 1111 (9th Cir. 2015) (noting that

when a court lacks subject-matter jurisdiction, meaning it lacks the statutory or constitutional

power to adjudicate a case, the court must dismiss the complaint, even sua sponte if necessary).

       A motion to dismiss for lack of subject matter jurisdiction may be either “facial” or

“factual.” See Safe Air for Everyone, 373 F.3d at 1039. A facial attack on subject matter

jurisdiction is based on the assertion that the allegations contained in the complaint are

insufficient to invoke federal jurisdiction. Id. “A jurisdictional challenge is factual where ‘the

challenger disputes the truth of the allegations that, by themselves, would otherwise invoke

federal jurisdiction.’” Pride v. Correa, 719 F.3d 1130, 1133 n.6 (9th Cir. 2013) (quoting Safe Air

for Everyone, 373 F.3d at 1039)). When a defendant factually challenges the plaintiff’s assertion
PAGE 4 – OPINION AND ORDER
of jurisdiction, a court does not presume the truthfulness of the plaintiff’s allegations and may

consider evidence extrinsic to the complaint. See Terenkian v. Republic of Iraq, 694 F.3d 1122,

1131 (9th Cir. 2012); Robinson, 586 F.3d at 685; Safe Air for Everyone, 373 F.3d at 1039. A

factual challenge “can attack the substance of a complaint’s jurisdictional allegations despite

their formal sufficiency.” Dreier v. United States, 106 F.3d 844, 847 (9th Cir. 1996) (citation and

quotation marks omitted).

D. The Rooker-Feldman Doctrine

        Pursuant to the Rooker-Feldman3 doctrine, federal courts lack jurisdiction to hear cases

that amount to collateral attacks on state court judgments. The basic premise of that doctrine is

that “a federal district court does not have subject matter jurisdiction to hear a direct appeal from

the final judgment of a state court.” Noel v. Hall, 341 F3d 1148, 1154 (9th Cir. 2003). Instead,

the United States Supreme Court is the only federal court with jurisdiction to hear appeals from

state courts. Id.; see 28 U.S.C. § 1257.

        The scope of the Rooker-Feldman doctrine includes de facto appeals from a state court

decision and “any issue raised in the suit that is ‘inextricably intertwined’ with an issue resolved

by the state court in its judicial decision.” Noel, 341 F.3d at 1158. A claim is inextricably

intertwined with a state court judgment if the federal claim can succeed only to the extent that

the state court wrongly decided the issues before it, or if the relief requested in the federal action

would effectively reverse the state court decision or void its ruling. Doe & Assocs. Law Offices v.

Napolitano, 252 F.3d 1026, 1029-30 (9th Cir. 2001) (citations omitted).

        Rooker-Feldman bars a suit from going forward if the following four factors are satisfied:

(1) the plaintiff in the federal suit lost in the state court proceeding; (2) the state court

        3
        The Rooker-Feldman doctrine takes its name from Rooker v. Fidelity Tr. Co., 263
U.S. 413 (1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

PAGE 5 – OPINION AND ORDER
determination is at the core of the federal lawsuit; (3) the federal lawsuit seeks review and

rejection of the state court verdict; and (4) the state court judgment was entered before

commencement of the federal action. McKithen v. Brown, 481 F.3d 89, 97 (2nd Cir. 2007). A

dismissal under this doctrine generally is without prejudice, although one from which the

plaintiff will not be able to replead in this Court. See White v. Dobrescu, 651 F. App’x 701, 703

(9th Cir. 2016) (“Because we affirm the dismissal on the basis of the Rooker-Feldman doctrine,

we treat the dismissal as one without prejudice.”); see also Kelly v. Fleetwood Enters., Inc., 377

F.3d 1034, 1036 (9th Cir. 2004) (dismissals for lack of subject matter jurisdiction should be

without prejudice).

                                         BACKGROUND

       Plaintiffs allege that each of them has a mental health disability. Plaintiffs then allege that

Defendants4 improperly regarded Plaintiffs as mentally ill and suffering from parental alienation

syndrome (“PAS”), bipolar disorder, and post-traumatic stress disorder (“PTSD”). Plaintiffs

allege that Defendants “faked” the existence of these conditions, plus a spinal injury, to deem

Ms. Sanchez unfit to care for her children.5 Plaintiffs further allege that Defendants

discriminated against Plaintiffs because of these perceived disabilities. Plaintiffs also allege that

Defendants refused to provide Plaintiffs with appropriate accommodations necessary to ensure

that Plaintiffs had full access to court proceedings to which Plaintiff Davida Sanchez was a party



       4
        For most allegations in the Complaint, all defendants are referenced together as
“Defendants,” and thus it is difficult to determine what allegations are directed against which
defendant.
       5
        Plaintiffs also allege that Ms. Sanchez has PTSD and spinal damage and has received
treatment. Thus, Plaintiffs’ complaint is inconsistent in alleging both that Defendants improperly
“regarded” Ms. Sanchez as having these conditions and “faked” these conditions to deny
Ms. Sanchez custody, and that Ms. Sanchez actually did suffer from these conditions.

PAGE 6 – OPINION AND ORDER
and at which the custody of Plaintiffs Tyler Larson (then a minor) and G.L. (Ms. Sanchez’s

children) were at issue.

       From Plaintiffs’ allegations, in 2015 she and her ex-husband dissolved their marriage

through litigation that resulted in a property settlement agreement and parenting plan. These

agreements provided Ms. Sanchez with spousal support, “residential custody,” and visitation of

GL. Plaintiffs allege that in reaching this litigated resolution, Defendants “stereotyped and

stigmatized” Ms. Sanchez and “perpetuated the use of PTSD . . . to prejudice Ms. Sanchez and

other women in the family courts.” Plaintiffs also allege that their Fourth and Fifth Amendment

rights were implicated when they were forced into mental health evaluations with providers not

of their choice, and their mental health information was discussed in open court.

       Plaintiffs allege that the Title II entities involved in this case did not perform appropriate

self-evaluations. Plaintiffs further allege that if those entities had performed adequate self-

evaluations, some of the harm in this case could have been mitigated.

       Plaintiffs also allege that the State of Washington has a systemic practice of using PTSD,

bipolar disorder, and other purported mental health accusations against women and children in

family court and giving preferential treatment to fathers in divorce and custody proceedings.

Plaintiffs allege that the courts were biased against Ms. Sanchez according to a “sex-based

stereotype.” Plaintiffs further allege that the policy of giving preferential treatment to fathers has

a financial motivation. Plaintiff makes other general and conclusory allegations regarding PAS

and bias in favor of fathers and against mothers and children. Plaintiff also asserts legal

conclusions, including citing to statutes and regulations and concluding that Defendants violated

them. The limited allegations specific to each defendant are discussed in Section D below, as

needed.



PAGE 7 – OPINION AND ORDER
                                           DISCUSSION

       Defendants bring their motions on various grounds, and many join in the arguments made

by one another. They argue that: (1) the Court lacks subject matter jurisdiction because

Plaintiffs’ claims are barred by Younger abstention; (2) the Court lacks subject matter

jurisdiction because Plaintiffs’ claims are barred by the Rooker-Feldman doctrine; (3) the

Judicial Officer Defendants have absolute immunity for all claims against them; (4) Plaintiffs fail

to state a claim on which relief can be granted; (5) Ms. Sanchez’s children lack standing; (6) the

Court does not have personal jurisdiction over the Judicial Officer defendants; and (7) the Anti-

Injunction Act bars certain claims. The Court finds that the Rooker-Feldman doctrine applies,

Plaintiffs’ claims against the Judicial Officer defendants are barred by absolute immunity,

Plaintiffs’ allegations fail to demonstrate personal jurisdiction over any Defendant, and

Plaintiffs’ allegations fail to state a claim. Accordingly, judgment on the pleadings is granted in

favor of Defendants, this case is dismissed, and the Court does not reach any of Defendants’

remaining arguments.

A. The Rooker-Feldman Doctrine

       Despite Plaintiffs’ allegation that they are not challenging a state court opinion, under the

Rooker-Feldman doctrine, a de facto challenge to state court decisions, or federal cases raising

issues that are “inextricably intertwined” with an issue raised in state court, are prohibited.

Noel, 3341 F.3d at 1158. The four factors to consider in applying the Rooker-Feldman doctrine

are met in this case.

       For the first and fourth factors, Plaintiff Davida Sanchez lost in the state court

proceeding, and the state court judgment preceded this action. For the second factor, the state

court’s determination is at the core of this action—Plaintiffs’ allegations against Defendants

focus exclusively on conduct relating to Ms. Sanchez’s custody and divorce state court litigation.

PAGE 8 – OPINION AND ORDER
Finally, for the third factor, Plaintiffs’ allegations make clear that the gravamen of their

challenge is that the state court required Ms. Sanchez and her children to consult with court-

appointed practitioners, established a custody and support agreement in a manner with which

Plaintiffs disagree, and executed a final custody and divorce decree with which Plaintiffs do not

concur. Thus, for Plaintiffs to prevail in this case, the Court necessarily would have to determine

that the state court wrongly decided these issues. That is not the role of federal courts. To the

extent Ms. Sanchez was displeased with the state court actions and decisions, she needed to

appeal those decisions in state court. Accordingly, under the Rooker-Feldman doctrine, the Court

does not have jurisdiction to consider Plaintiffs’ claims. See, e.g., Skipp v. Brigham, 2017

WL 4870907, at *5 (D. Conn. Oct. 26, 2017) (finding that the Rooker-Feldman doctrine applies

to similar claims alleging ADA and Rehabilitation Act violations and discrimination by state

court officials and other parties related to custody and divorce proceedings); Wolf v.

Escala, 2015 WL 2403106, at*8-10 (D. N.J. May 20, 2015) (same).

B. Judicial Immunity

       Judges are absolutely immune from liability for damages, certain injunctive relief,6 and

declaratory relief sought as a result of judicial acts performed in their judicial capacity. Moore v.

Brewster, 96 F.3d 1240, 1243-44 (9th Cir. 1996) (superseded by statute on other grounds);

Mullis v. U.S. Bankr. Court for Dist. of Nev., 828 F.2d 1385, 1388 (9th Cir. 1987); see also Craig

v. Villicana, 676 F. App’x 716 (9th Cir. 2017). To qualify for judicial immunity, a judge must

have performed “judicial acts” within the scope of his or her jurisdiction. Stump v.

Sparkman, 435 U.S. 349, 356-57 (1978). “An act is judicial in nature if it is a function normally

performed by a judge and the parties to the act were dealing with the judge in his judicial

       6
        The Court notes that “judicial immunity is not a bar to prospective injunctive relief.”
Pulliam v. Allen, 466 U.S. 522, 541-42 (1984).

PAGE 9 – OPINION AND ORDER
capacity.” McGuire v. Clackamas Cty. Counsel, 2009 WL 4456310, at *4 (D. Or. Nov. 24, 2009)

(citing Stump, 435 U.S. at 362). Judges “enjoy absolute immunity even when their actions are

erroneous, malicious, or in excess of judicial authority.” Tanner v. Heise, 879 F.2d 572, 576 (9th

Cir. 1989).

       Absolute immunity also can extend “to nonjudicial officers for all claims relating to the

exercise of judicial functions.” Burton v. Infinity Capital Mgmt., 862 F.3d 740, 747 (9th

Cir. 2017) (quoting Curry v. Castillo, 297 F.3d 940, 947 (9th Cir. 2002)). A court should “take a

functional approach to determining whether a nonjudicial officer is entitled to absolute quasi-

judicial immunity by looking to ‘the nature of the function performed and not to the identity of

the actor performing it.’” Id. (quoting Castillo, 297 F.3d at 948)). “To qualify for absolute

immunity, the function performed must be a judicial act with ‘a sufficiently close nexus to the

adjudicative process’” and must involve the exercise of discretionary judgment. Id. at 747-48

(quoting Castillo, 297 F.3d at 948)).

       The only factual allegations Plaintiffs assert relating to the defendant judges involve

specific judicial orders made within the scope of their jurisdiction. Thus the defendant judges are

entitled to absolute judicial immunity. See Bunnell v. Brown, 2018 WL 3040893, at *6 (D. Or.

June 19, 2018) (applying judicial immunity to similar claims); Skipp, 2017 WL 4870907, at *7

(same). Similarly, Court Commissioner Busby’s involvement in this case arises from her duties

relating to the exercise of judicial functions that had a sufficiently close nexus to the adjudicative

process. Accordingly, she is entitled to quasi-judicial immunity.

C. Personal Jurisdiction

       Unless a federal statute governs personal jurisdiction, a district court applies the law of

the forum state. See Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008) (citing

Panavision Int’l L.P. v. Toeppen, 141 F.3d 1316, 1320 (9th Cir. 1998)). Oregon’s long-arm
PAGE 10 – OPINION AND ORDER
statute is co-extensive with constitutional standards. Gray & Co. v. Firstenberg Mach. Co., 913

F.2d 758, 760 (9th Cir. 1990) (citing Or. R. Civ. P. 4(L); Oregon ex rel. Hydraulic Servocontrols

Corp. v. Dale, 657 P.2d 211, 212 (Or. 1982). Thus, this Court need only determine whether its

exercise of personal jurisdiction over the various defendants would offend constitutional due

process requirements. See Boschetto, 539 F.3d at 1015; see also Hydraulic Servocontrols, 657

P.2d at 212.

       Due process requires that the defendant “have certain minimum contacts with [the forum]

such that the maintenance of the suit does not offend ‘traditional notions of fair play and

substantial justice.’” Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (citations omitted).

The Supreme Court has rejected the application of “mechanical” tests to determine personal

jurisdiction. Id. at 319; see also Burger King Corp. v. Rudzewicz, 471 U.S. 462, 478 (1985).

Rather, a court should consider the “quality and nature of the activity in relation to the fair and

orderly administration of the laws which it was the purpose of the due process clause to insure.”

Int’l Shoe, 326 U.S. at 319.

       “There are two forms of personal jurisdiction that a forum state may exercise over a

nonresident defendant—general jurisdiction and specific jurisdiction.” Boschetto, 539 F.3d at

1016. A court has general personal jurisdiction over a defendant whose contacts with the forum

are “continuous and systematic” even if those contacts are wholly unrelated to the plaintiff’s

claims. Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 415-16 (1984). If the

court lacks general personal jurisdiction, it may have specific personal jurisdiction if the

defendant has certain minimum contacts with the forum state, the controversy arose out of those

contacts, and the exercise of jurisdiction is reasonable. See Burger King, 471 U.S. at 472-74.




PAGE 11 – OPINION AND ORDER
       The Ninth Circuit applies a three-part test to determine if the exercise of specific

jurisdiction over a nonresident defendant is appropriate:

               (1)      The non-resident defendant must purposefully direct his
               activities or consummate some transaction with the forum or
               resident thereof; or perform some act by which he purposefully
               avails himself of the privilege of conducting activities in the
               forum, thereby invoking the benefits and protections of its laws;

               (2)    the claim must be one which arises out of or relates to the
               defendant’s forum-related activities; and

               (3)    the exercise of jurisdiction must comport with fair play and
               substantial justice, i.e. it must be reasonable.

Brayton Purcell LLP v. Recordon & Recordon, 606 F.3d 1124, 1128 (9th Cir. 2010) (quoting

Schwarzenegger, 374 F.3d at 802). The plaintiff bears the burden as to the first two prongs, but if

both are established, then “the defendant must come forward with a ‘compelling case’ that the

exercise of jurisdiction would not be reasonable.” Boschetto, 539 F.3d at 1016 (quoting

Schwarzenegger, 374 F.3d at 802).

       The first prong embodies two distinct, although sometimes conflated, concepts:

purposeful availment and purposeful direction. See Washington Shoe Co. v. A-Z Sporting Goods

Inc., 704 F.3d 668, 672 (9th Cir. 2012); Brayton Purcell, 606 F.3d at 1128. “A purposeful

availment analysis is most often used in suits sounding in contract. A purposeful direction

analysis, on the other hand, is most often used in suits sounding in tort.” Schwarzenegger, 374

F.3d at 802 (internal citations omitted). The focus for personal jurisdiction is on the defendant’s

contacts with the forum, not the plaintiff’s contacts with the forum, or merely whether the

plaintiff was injured while living or working in the forum state. See, e.g., Walden v. Fiore, 571

U.S. 277, 290 (2014) (“Regardless of where a plaintiff lives or works, an injury is

jurisdictionally relevant only insofar as it shows that the defendant has formed a contact with the



PAGE 12 – OPINION AND ORDER
forum State. The proper question is not where the plaintiff experienced a particular injury or

effect but whether the defendant’s conduct connects him to the forum in a meaningful way.”).

        Plaintiffs’ allegations relating to every Defendant in this case involve no contacts with

Oregon. All of the conduct and activities of each Defendant took place in Washington. This

alleged conduct included: (1) Defendants allegedly discriminated against Plaintiffs in

Washington; (2) Defendants allegedly forced Plaintiffs to undergo allegedly unfair court-

appointed evaluations in Washington; (3) Defendants allegedly prevented Plaintiffs from

receiving appropriate access to Washington courts; (4) Defendants allegedly disclosed Plaintiffs

private information in open court in Washington and in court documents. There were no alleged

activities by any Defendant that took place in Oregon or were directed at Oregon.

        Plaintiffs’ jurisdictional allegation alleges: “The acts and omissions of Defendants giving

rise to this action occurred in Cowlitz County WA.” Plaintiffs’ only allegation involving Oregon

states: “Plaintiffs have been situated and aggrieved in McMinnville OR during a substantial

portion of the events giving rise to this action, including present unmitigated harm occurring in

this district, making venue proper in this judicial district . . . .” As discussed by the Supreme

Court in Walden, simply living in Oregon and alleging harm by Defendants is insufficient to

allege personal jurisdiction. Accordingly, Plaintiffs fail to allege conduct by any Defendant that

gives rise to personal jurisdiction in Oregon. Because of the other deficiencies in Plaintiffs’

Complaint requiring its dismissal, the Court does not find it in the interest of justice to transfer

this case to a venue in which personal jurisdiction would lie. See 28 U.S.C. § 1631 (directing a

court to consider a transfer of venue when a court finds jurisdiction lacking, if a transfer “is in

the interest of justice”).




PAGE 13 – OPINION AND ORDER
D. Sufficiency of Plaintiffs’ Allegations

       Although Plaintiffs’ Complaint is lengthy, it fails to state factual allegations sufficient to

a state claim against any Defendant. Plaintiffs’ Complaint is replete with conclusory statements

that the Court does not accept as true and legal conclusions that the Court disregards. The

specific factual allegations relating to the alleged conduct of Defendants are quite minimal.7

       Plaintiff brings claims under Titles II and III of the ADA, and the Rehabilitation Act. To

prevail under Title II of the ADA, Plaintiff must show that: (1) she is a qualified individual with

a disability; (2) she was either excluded from participation in or denied the benefits of a public

entity’s services, programs, or activities, or was otherwise discriminated against by the public

entity; and (3) this exclusion, denial, or discrimination was by reason of her disability. Cohen v.

City of Culver City, 754 F.3d 690, 695 (9th Cir. 2014).

       “To prevail on a discrimination claim under Title III, a plaintiff must show that: (1) he is

disabled within the meaning of the ADA; (2) the defendant is a private entity that owns, leases,

or operates a place of public accommodation; and (3) the plaintiff was denied public

       7
          Much of Plaintiffs’ Complaint appears to be a copy of the complaints filed in the two
cases Plaintiffs recite as “similarly situated to” and “in association with” their case. These cases
were dismissed. See, e.g., Wolf v. Escala, 2015 WL 2403106, at*7 (D. N.J. May 20, 2015)
(dismissing claims with prejudice); Skipp v. Brigham, 2017 WL 4870907, at *7 (dismissing
claims and noting that if the plaintiff files anything more with the court other than an appeal the
plaintiff will be designated as a vexatious litigant). Moreover, other cases that have been filed
using similar complaints have uniformly been dismissed when considered by the courts in which
they were filed. See, e.g., Bunnell v. Brown, 2018 WL 3040893, at *1 (D. Or. June 19, 2018)
(dismissing claims without leave to amend); Mitchell v. Alabama, 2018 WL 2107218, at *3
(M.D. Ala. Apr. 10, 2018), report and recommendation adopted, 2018 WL 2107219 (M.D. Ala.
May 7, 2018) (dismissing claims sua sponte); Boyer v. Becerra, 2018 WL 2041995, at *8 (N.D.
Cal. Apr. 30, 2018) (dismissing claims sua sponte without leave to amend); Barnett v. Becerra,
2018 WL 1070820, at *7 (N.D. Cal. Feb. 26, 2018) (dismissing claims sua sponte without leave
to amend); Theill v. Oregon, Case No. 17-1722-SB, Findings and Recommendation ECF No. 7
(D. Or. January 2, 2018) (recommending dismissal of claims sua sponte with leave to amend);
James v. Massachusetts, 2018 WL 326457, at *3-4 (D. Mass. Jan. 8, 2018) (identifying
deficiencies in the complaint and ordering the plaintiff to show cause why the case should not be
dismissed), complaint dismissed in 2018 WL 1156228 (D. Mass. Mar. 5, 2018).

PAGE 14 – OPINION AND ORDER
accommodations by the defendant because of his disability.” Arizona ex rel. Goddard v. Harkins

Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir. 2010). An attorney’s office and social

service center are considered places of public accommodation. 42 U.S.C. § 12181(7)(F), (K).

        A prima facie claim under Section 504 of the Rehabilitation Act requires a plaintiff to

allege the following four elements: (1) that she is disabled under the Act; (2) that she is

“otherwise qualified” for the benefit or services sought, meaning that she could “meet the

essential eligibility requirements of such services, with or without reasonable accommodation”;

(3) that she was denied the services because of her disability; and (4) that the program or activity

in question receives federal financial assistance. Martin v. California Dep’t of Veterans

Affairs, 560 F.3d 1042, 1047 (9th Cir. 2009).

        1. State of Washington

        Title III of the ADA does not apply to governmental entities and thus Plaintiffs fail to

state a claim for their Title III claim against the state of Washington. Regarding Plaintiffs’

Title II and Rehabilitation Act claims, the only facts asserted against the State are conclusory and

not accepted by the Court as true. For example, Plaintiffs allege that the State has a policy of

discriminating against women and children and in favor of fathers for financial gain, and has a

policy of making up mental health accusations such as bipolar and PTSD to ensure women do

not get custody of children. Plaintiffs do not, however, allege any facts to support these

conclusions. Plaintiffs also allege legal conclusions, such as that the State did not provide

Ms. Sanchez a full and equal opportunity to benefit from the State’s services. To state a claim for

relief, Plaintiffs must allege “sufficient factual matter to state a facially plausible claim to relief.”

Shroyer, 622 F.3d at 1041. “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678. Plaintiffs’ allegations relating to the state of
PAGE 15 – OPINION AND ORDER
Washington are insufficient to meet this test. Accordingly, they fail to state a claim against the

State relating to their ADA Title II claim or Rehabilitation Act claim.

        2. Alex Styve

        Alex Styve is an attorney who represented Plaintiffs’ ex-husband during the domestic

dispute. Plaintiffs allege Mx. Styve is both a public and private entity under the ADA. Plaintiffs

fail to allege facts demonstrating that Ms. Styve is an instrumentality of the state and thus

Plaintiffs’ Title II claim under the ADA against Ms. Styve is dismissed.

        Plaintiffs only other allegation relating to Ms. Styve is that she received federal funds.

Plaintiffs do not allege, however, that Ms. Styve denied Plaintiffs the public accommodation of

Ms. Styve’s law office on the basis of Plaintiffs’ perceived or actual disability. Accordingly,

Plaintiffs’ claim under Title III of the ADA is dismissed. Similarly, Plaintiffs do not allege that

they sought any services from Ms. Styve that Plaintiffs were precluded from obtaining by

Ms. Styve because of Plaintiffs’ disabilities. Thus, their Rehabilitation Act claim is dismissed.

        3. Cowlitz Defendants

        Plaintiffs allege that the Cowlitz Defendants are private entities, thus Plaintiffs’ claims

under Title II of the ADA is dismissed against all the Cowlitz Defendants. The only other

allegation specifically relating to the Cowlitz Defendants is that they receive federal funding.

This does not support that, because of Plaintiffs’ disability, the Cowlitz Defendants denied

Plaintiffs a public accommodation that the Cowlitz Defendants rent, own, or lease. Thus

Plaintiffs fail to state a Title III claim against these defendants. Plaintiffs similarly fail to state a

Rehabilitation Act claim against these defendants, because Plaintiffs do not allege that they

sought services from the Cowlitz Defendants or were denied services by the Cowlitz Defendants

because of Plaintiffs’ disabilities.



PAGE 16 – OPINION AND ORDER
                                        CONCLUSION

       Defendants’ motions for judgment on the pleadings (ECF 94, 96, 101) are GRANTED.

Judgment is granted in favor of the moving parties. The Court also sua sponte dismisses all

claims against all nonmoving Defendants, without leave to amend.

       IT IS SO ORDERED.

       DATED this 18th day of October, 2018.

                                                    /s/ Michael H. Simon
                                                    Michael H. Simon
                                                    United States District Judge




PAGE 17 – OPINION AND ORDER
